UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4811


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAIME CALLEJAS-URIBE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:05-cr-00061-gec-bwc-3)


Submitted:    December 23, 2009             Decided:   January 7, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Allegra M.C. Black,
Assistant Federal Public Defender, Christine Madeleine Spurell,
Research and Writing Attorney, Roanoke, Virginia, for Appellant.
Jean   Barrett   Hudson,  Assistant   United  States   Attorney,
Charlottesville, Virginia; Ryan Lee Souders, Jeb Thomas Terrien,
Assistant United States Attorneys, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Without   a    plea    agreement,   Jaime    Callejas-Uribe      pled

guilty to conspiracy to distribute and possess with intent to

distribute five kilograms or more of cocaine hydrochloride, in

violation of 21 U.S.C. §§ 841(a)(1), 846 (2006).                    The district

court sentenced him to ninety-six months in prison.                      Callejas-

Uribe appeals.

               Counsel filed an Anders 1 brief, finding no meritorious

grounds for appeal, but questioning whether the district court

erred by imposing an upward variance sentence without giving

Callejas-Uribe notice of its intention to do so.                    However, the

Supreme Court has held that an upward variance does not require

notice under Fed. R. Crim. P. 32(h).               Irizarry v. United States,

128 S. Ct. 2198 (2008).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal. 2

We   therefore      affirm    Callejas-Uribe’s      conviction     and   sentence.

This       court   requires    that    counsel     inform   Callejas-Uribe,      in

writing,      of   the   right   to    petition    the   Supreme   Court   of   the

United States for further review.                  If Callejas-Uribe requests



       1
           Anders v. California, 386 U.S. 738 (1967).
       2
       Callejas-Uribe was advised of his right to file a pro se
supplemental brief, but he did not file one.



                                           2
that    a    petition     be   filed,   but   counsel   believes    that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                    Counsel’s motion

must state that a copy thereof was served on Callejas-Uribe.

               We dispense with oral argument because the facts and

legal       contentions    are   adequately     presented    in    the    materials

before      the   court    and   argument     would   not   aid   the    decisional

process.

                                                                           AFFIRMED




                                          3